Case 3:15-md-02670-JLS-MDD Document 2007 Filed 09/19/19 PageID.144708 Page 1 of 5


      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10 Counsel for Defendant StarKist Co.
     11 (Additional Party and Counsel on
     12 Signature Pages)
     13
                            UNITED STATES DISTRICT COURT
     14                   SOUTHERN DISTRICT OF CALIFORNIA
     15
     16                                         Case No. 3:15-md-02670-JLS-MDD
          IN RE PACKAGED SEAFOOD
     17   PRODUCTS ANTITRUST                    MDL No. 2670
          LITIGATION
     18                                         STARKIST CO. AND BUMBLE
                                                BEE FOODS, LLC’S NOTICE OF
     19   This Document Relates To:             MOTION AND MOTION FOR
                                                PARTIAL SUMMARY
     20                                         JUDGMENT ON STATUTE OF
          (1) Indirect Purchaser End Payer      LIMITATIONS GROUNDS
     21   Plaintiffs                            (CLASS PLAINTIFFS)
     22   (2) Commercial Food Preparer          Special Briefing Schedule Ordered
          Plaintiffs                            Hearing:
     23
          (3) Direct Purchaser Plaintiffs       Date: March 18, 2020
     24                                         Time: 9:00 a.m.
                                                Place: Courtroom 4D
     25                                         Judge: Hon. Janis L. Sammartino
     26
     27
     28
                                                DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                       SUMM. J. (SOL) (CLASS)
                                                                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2007 Filed 09/19/19 PageID.144709 Page 2 of 5


      1                       NOTICE OF MOTION AND MOTION
      2         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
      3         PLEASE TAKE NOTICE that on March 18, 2020 at 9:00 a.m., or as soon
      4 thereafter as the matter may be heard, StarKist Co. and Bumble Bee Foods, LLC
      5 (together “Defendants”) will and hereby do move the Court, under Federal Rule of
      6 Civil Procedure Rule 56(a) for an Order granting partial summary judgment in
      7 their favor as to Direct Purchaser Plaintiffs (“DPPs”), Indirect Purchaser End-
      8 Payer Plaintiffs (“EPPs”), and Commercial Food Preparer Plaintiffs’ (“CFPs,”
      9 collectively “Class Plaintiffs”) time-barred claims for relief in this action.
     10         This Motion is made on the following grounds:
     11         1.     Absent some exception to the relevant statutes of limitations, Class
     12 Plaintiffs’ claims are facially time-barred. Because DPPs filed their earliest
     13 putative class complaint on August 3, 2015, DPPs’ federal antitrust claims for
     14 purchases made from June 1, 2011 to August 3, 2011 are time-barred by the
     15 Clayton Act’s four-year statute of limitations. 15 U.S.C. § 15b. Because CFPs and
     16 EPPs filed their earliest putative class complaints on August 24, 2015, CFPs’ and
     17 EPPs’ state-law antitrust and consumer protection claims for purchases made from
     18 June 1, 2011 to August 24, 2014 are time-barred for causes of action with a one-
     19 year statute of limitations; claims for purchases made from June 1, 2011 to August
     20 24, 2013 are time-barred for causes of action with a two-year statute of limitations;
     21 claims for purchases made from June 1, 2011 to August 24, 2012 are time-barred
     22 for causes of action with a three-year statute of limitations; and claims for
     23 purchases made from June 1, 2011 to August 24, 2011 are time-barred for causes
     24 of action with a four-year statute of limitations.
     25         2.     Class Plaintiffs cannot raise a genuine issue of material fact regarding
     26 fraudulent concealment. The fraudulent concealment doctrine only applies when
     27 the “defendant fraudulently concealed the existence of a cause of action in such a
     28 way that the plaintiff, acting as a reasonable person, did not know of its existence.”
                                                       DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                              SUMM. J. (SOL) (CLASS)
                                                     1                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2007 Filed 09/19/19 PageID.144710 Page 3 of 5


      1 Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir. 2012) (citing
      2 Hennegan v. Pacifico Creative Serv., Inc., 787 F.2d 1299, 1302 (9th Cir. 1986)).
      3 Class Plaintiffs had knowledge of their potential claims as early as July 2008.
      4 DPPs cannot show that they conducted reasonably diligent investigation into the
      5 facts underlying their claims. Id. CFPs and EPPs cannot show that their “failure to
      6 have notice . . . was the result of affirmative conduct by the defendant.” Thorman
      7 v. Am. Seafoods Co., 421 F.3d 1090, 1095 (9th Cir. 2005). Accordingly, Class
      8 Plaintiffs cannot establish a genuine issue of material fact as to an essential
      9 element of their claims. See City of Vernon v. Southern Cal. Edison, 955 F.2d
     10 1365 (9th Cir. 1992).
     11         This Motion is based on this Notice of Motion, the accompanying
     12 Memorandum of Points and Authorities in support thereof, the Separate Statement
     13 of Undisputed Material Facts in support thereof, the Declaration of Elizabeth C.
     14 Gettinger (and exhibits), all evidence in the record and the Court’s file in this
     15 action, the argument of counsel, and such other matters as the Court may consider.
     16
     17 Dated: September 19, 2019                   LATHAM & WATKINS LLP
     18                                             By: s/ Ashley M. Bauer
     19
                                                    Alfred C. Pfeiffer
     20                                             Christopher S. Yates
     21                                             Belinda S Lee
                                                    Niall E. Lynch
     22                                             Ashley M. Bauer
     23                                             LATHAM & WATKINS LLP
                                                    505 Montgomery Street
     24                                             Suite 2000
     25                                             San Francisco, CA 94111
                                                    Telephone: 415-391-0600
     26                                             Facsimile: 415-395-8095
     27                                             Email: al.pfeiffer@lw.com
                                                    Email: chris.yates@lw.com
     28
                                                    Email: belinda.lee@lw.com
                                                       DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                              SUMM. J. (SOL) (CLASS)
                                                     2                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2007 Filed 09/19/19 PageID.144711 Page 4 of 5


      1                                       Email: niall.lynch@lw.com
      2                                       Email: ashley.bauer@lw.com

      3                                       Counsel for Defendant StarKist Co.
      4
                                              By: s/ Kenneth A. Gallo
      5
      6                                       PAUL, WEISS, RIFKIND, WHARTON
                                              & GARRISON LLP
      7                                       Kenneth A. Gallo (NY 4484457)
      8                                       Craig A. Benson (DC 473285)
                                              Joseph J. Bial (NY 4151528)
      9                                       2001 K Street, NW
     10                                       Washington, DC 20006-1047
                                              Telephone: 202-223-7356
     11                                       Facsimile: 202-204-7356
     12                                       Email: kgallo@paulweiss.com
                                              Email: cbenson@paulweiss.com
     13                                       Email: jbial@paulweiss.com
     14
                                              William B. Michael (NY 4296356)
     15                                       1285 Avenue of the Americas
     16                                       New York, NY 10019-6064
                                              Telephone: 212-373-3648
     17                                       Facsimile: 212-492-0648
     18                                       Email: wmichael@paulweiss.com
     19                                       Counsel for Defendant Bumble Bee
     20                                       Foods, LLC
     21
     22
     23
     24
     25
     26
     27
     28
                                                DEFS.’ NOTICE OF MOT. AND MOT. FOR PARTIAL
                                                                       SUMM. J. (SOL) (CLASS)
                                              3                        3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2007 Filed 09/19/19 PageID.144712 Page 5 of 5


                   1                           SIGNATURE ATTESTATION
                   2        Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
                   3 hereby certify that authorization for filing this document has been obtained from
                   4 each of the other signatories shown above, and that all signatories have authorized
                   5 placement of their electronic signature on this document.
                   6
                   7 Dated: September 19, 2019              By: s/ Ashley M. Bauer
                   8
                   9                                        Counsel for Defendants StarKist Co.

              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                    SEP. STATEMENT OF FACTS IN SUPP. OF DEFS.’
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  1      PARTIAL MOT. FOR SUMM. J. (SOL) (CLASS)
                                                                                        3:15-md-02670-JLS-MDD
